                   IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF OHIO

IN RE:                                    )      BANKRUPTCY CASE NO.: 18-15027
                                          )
       KARA CONSTANT                      )      CHAPTER 13 PROCEEDING
                                          )
                                          )      JUDGE: JESSICA E. PRICE SMITH
              DEBTOR(S)                   )
                                          )      MOTION TO PAY DEBTOR’S
                                          )      CHAPTER 13 PLAN ARREARAGE
                                          )      THROUGH THE PLAN

       Now comes the Debtor, Kara Constant, by and through counsel, to hereby

respectfully request that this Honorable Court grant this Motion to Pay Debtor’s Chapter

13 Plan Arrearage in the amount of $2,917.20 through her Plan. For cause, Debtor

states that he fell behind in her Chapter 13 payments when she changed departments

at her current employer and the wage order indicator ceased. Debtor has provided all of

the new information including her present job at University Hospitals Monte Ahuja

Medical Center and a new Wage Order Indicator was uploaded on 9/1/20. The new

Order was issued on 9/3/20 and Debtor has been working diligently with Counsel to

have her employer begin honoring said Order. Debtor understands that she must make

payments herself until the wage order is in effect.

       WHEREFORE, based on the foregoing and in light of the fact this case was filed

in good faith and for a proper purpose, Debtor prays this Motion is granted.




18-15027-jps    Doc 50    FILED 09/24/20      ENTERED 09/24/20 16:29:06        Page 1 of 4
                                       Respectfully submitted,

                                       J.P. AMOURGIS & ASSOCIATES

                                       /s/ Y. Eric Holtz
                                       Y. Eric Holtz (0084326)
                                       Attorney for Debtor(s)
                                       3200 West Market Street, Ste. 106
                                       Akron, Ohio 44333-3324
                                       Phone: (330) 535-6650
                                       Fax: (330) 535-2205
                                       bk_department@amourgis.com


                                  CERTIFICATE OF SERVICE

I certify that on September 24, 2020 a true and correct copy of the foregoing was served:

Via the court’s Electronic Case Filing System on these entities and individuals who are
listed on the court’s Electronic Mail Notice List:

      Lauren A Helbling             served electronically
      United States Trustee         served electronically

And by regular U.S. mail, postage prepaid, on:

The attached list of creditors.

                                       /s/ Y. Eric Holtz
                                       Y. Eric Holtz (0084326)




18-15027-jps     Doc 50    FILED 09/24/20      ENTERED 09/24/20 16:29:06    Page 2 of 4
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                            Central Research, Inc.
                            P.O. Box 1460
                            Lowell, AR 72745


                            Credit Collections Services
                            Attention: Bankruptcy
                            725 Canton Street
                            Norwood, MA 02062


                            LJ Ross
                            PO Box 6099
                            Jackson, MI 49204


                            National Payment Center
                            U.S. Department of Education
                            P.O. Box 105028
                            Atlanta, GA 30348


                            Ohio Department of Taxation
                            Bankruptcy Division
                            P.O. Box 530
                            Columbus, OH 43216


                            Powers, Friedman, Linn
                            22530 Sandlewood Road
                            Bedford, OH 44146


                            Santander Consumer USA
                            Po Box 961245
                            Ft Worth, TX 76161


                            Shaker Heights Public Library
                            Attn: Circulation Manager
                            16500 Van Aken Blvd
                            Cleveland, OH 44120


                            Southwest Credit Systems
                            4120 International Parkway
                            Suite 1100
                            Carrollton, TX 75007


                            U.S. Department of Education
                            Ecmc/Bankruptcy
                            Po Box 16408
                            Saint Paul, MN 55116




    18-15027-jps   Doc 50    FILED 09/24/20   ENTERED 09/24/20 16:29:06   Page 3 of 4
                        Unique National Collections
                        119 E. Maple Street
                        Jeffersonville, IN 47130


                        Zaremba Management Co.
                        681 Turney Road
                        Bedford, OH 44146




18-15027-jps   Doc 50    FILED 09/24/20   ENTERED 09/24/20 16:29:06   Page 4 of 4
